DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 35 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regards to Claim 32 and Claim 35, "the electronics housing" lacks antecedent basis. In regards to Claim 41, it depends from a withdrawn claim . As such, examination of Claims 32, 35  and 41 is precluded. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20060116590 to Fayram et al. (Fayram). 

In regards to Claim 1, 3 and 4, Fayram teaches an implantable measurement device comprising: a first anchoring component configured to engage a first inner wall defining a first chamber of a heart; a first sensing element coupled to the first anchoring element, the first sensing element configured to perform physiologic measurements in the first chamber; and a second sensing element configured to be arranged in a second chamber of the heart that is different than the first chamber and configured to perform physiologic measurements in the second chamber of the heart (see entire document, for example Fig. 1B). 

In regards to Claim 2, Fayram teaches a second anchoring component configured to engage a second inner wall defining the second chamber, wherein the second sensing element is coupled to the second anchoring component (see entire document, for example Fig. 1B, attachments 153 and 157).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 6, 19, 20, 21, 23, 25, 26, 37-39, 42, 44, 45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over US20180280667 to Keren (Keren) in view of US20180098772 to Goldshtein et al. (Goldshtein).

In regards to Claims 1-5, 20, 21, 25, 37, 38, 42, 44, 45, and 49, Keren teaches an implantable measurement device comprising: a first anchoring component configured to engage a first inner wall defining a first chamber of a heart; a second anchoring component configured to engage a second inner wall defining a second chamber of a heart (see entire document, for example para. 0050 distal portion 40 and proximal portion 44); a first sensing element coupled to the first anchoring component, and configured to perform physiologic measurements in the first chamber; and a second sensing element coupled to the second anchoring component, and configured to perform physiologic measurements in the second chamber (see entire document, for example para. 0062 pressure sensors deposed on shunt 26 or any of the longitudinal elements and/or sheath), but does not explicitly teach a) an electronics housing component coupled to the first anchoring component and the second anchoring component, the electronics housing component configured to extend between the first and second anchoring components and b) the first and second sensing element wirelessly coupled to the electronics housing component.

Goldshtein teaches an electronics housing component coupled to the first anchoring component and the second anchoring component, the electronics housing component configured to extend between the first and second anchoring components for the purpose of receiving and transmitting the sensor measurements taught by Keren (see entire document, for example  para. 0054 "the implant includes sensing elements are integrated into a tube shaped (rigid) implant body which contains the electronic circuitry" and para. 0055 "the implant includes several subassemblies, for example: ….(iii) an inner electronic assembly that includes electronic circuitry for interfacing with the sensing element and communicating the data to the external unit").  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the implantable measurement device taught by Keren with an electronics housing component coupled to the first anchoring component and the second anchoring component, the electronics housing component configured to extend between the first and second anchoring components and the sensing element wirelessly coupled to the electronics housing component (see entire document, for example para. 0097 "the implant may include a wireless pressure sensor being miniature in size. Exemplary embodiments of the present invention are suitable for being in the form of a system or/and a kit, including an implant having an implant body with sensing or/and measuring means and a septum gripper, a minimal invasive delivery/deployment system, and a (electronic) unit for externally, interactively communicating with the implant sensing or/and measuring means") for the predictable purpose of receiving and transmitting the sensor measurements taught by Keren.  For clarification, it is also notoriously known that wireless sensors reduce or otherwise minimize the additional risk associated with sensor-based monitoring of cardiac health after surgery and/or after implantation of a cardiac device, see for example "US 20130144379 to Najafi et al., para. 0004 "Wired sensors, however, require passage of wires through cutaneous layers, thereby risking physical injury and infection. Wireless sensors are hence more desirable for such biological operation. Implantation of sensors, however, is an invasive procedure by itself, which elevates and contributes to the risk faced by the patient. There is hence a need for sensors and sensor systems that reduce or otherwise minimize the additional risk associated with sensor-based monitoring of cardiac health after surgery and/or after implantation of a cardiac device .").   

In regards to Claims 6, 23 and 26, Goldshtein teaches the second sensing element is substantially flat against the inner wall (Claim 6), at least one of the first and second sensing elements is substantially flush with a corresponding first or second anchoring component (Claim 23) and the first and second sensing elements are substantially flush with the first and second anchoring components, respectively (Claim 26)(see entire document, for example para. 0009 "the gripping sleeve is in said gripping form, said first proximal surface and said second proximal surface are formed as nested conic structures extending proximally away from said proximal edge, or formed as parallel flat structures, separated by said proximal edge; or/and said first distal surface and said second distal surface are formed as nested conic structures extending distally away from said distal edge, or formed as parallel flat structures, separated by said distal edge.").

In regards to Claim 19,  Goldshtein teaches a memory unit configured to store data received from at least one of the first and second sensing elements (see entire document, for example para. 0075 "memory for storing instructions or/and data. Alternatively or additionally, optionally, the data processor includes a non-volatile storage, for example, a magnetic hard-disk or/and removable media, for storing instructions or/and data.").

In regards to Claim 39, Goldshtein teaches at least one of the first and second sensing elements is configured to perform temperature measurements after introducing inhalation of a bolus of cold air into lungs of a patient (see entire document, for example para. 0102 "temperature").  For clarification, the further limitation of "after introducing inhalation of a bolus of cold air into lungs of a patient" is considered intended use and not afforded patentable weight for the device claims. 

Claim(s) 7, 8, 9, 12, 27, 28  and 43 are rejected under 35 U.S.C. 103 as being unpatentable over US20180280667 to Keren (Keren) in view of US20180098772 to Goldshtein et al. (Goldshtein) as applied to Claim(s) 1-5, 6, 19, 20, 21, 23, 25, 26, 37-39, 42, 44, 45 and 49 above, and further in view of 20060008500 to Chavan et al. (Chavan).

In regards to Claims 7, 8, 9, 12 and 27, Chavan teaches biocompatible material disposed over at least a portion of a surface of a sensing element and anchoring element to promote tissue ingrowth (see entire document, for example para. 0002 "implantable sensors having a biocompatible coating that controls the growth of tissue, or inhibits the growth of tissue, over and around the sensor " and para. 0005 "tissue growth may be desired in order to embed the sensor and make it a more integral part of the body".  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the implantable measurement device taught by Keren in view of  Goldshtein with a first layer of a biocompatible material disposed over at least a portion of a surface of the first sensing element and the first anchoring element to promote tissue ingrowth, and a second layer of the biocompatible material disposed over at least a portion of a surface of the second sensing element and the second anchoring element to promote tissue ingrowth taught by Chavan for the predictable purpose of making the sensing element and anchoring element a more integral part of the body.  

In regards to Claim 28, Keren modified discloses the invention essentially as claimed as discussed above.  Keren modified discloses the sensors attached to the support anchors (see para. 12 above). However, Keren modified does not expressly disclose the first and second sensing elements are aligned with respect to each other. It appears the device of Keren modified would operate equally well regardless of the alignment of the sensors which would range from 0-180 degrees. Further, applicant has not disclosed that the alignment claimed solves any stated problem or is for any particular purpose, indicating simply that the sensors may be aligned (see published Specification, para. 0189). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Keren modified to have aligned sensors because it appears to be an arbitrary design consideration which fails to patentably distinguish over Keren modified.  

In regards to Claim 43, Chavan teaches the first and second anchoring elements are made from a fluoropolymer membrane and nitinol (see entire document, for example para. 0020 "Nitinol").

 Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US20180280667 to Keren (Keren) in view of US20180098772 to Goldshtein et al. (Goldshtein) and 20060008500 to Chavan et al. (Chavan) as applied to Claim(s) 7, 8, 9, 12, 27, 28  and 43  above, and further in view of US20170105711 to Masters (Masters).  

In regards to Claim 10, Keren modified teaches the essential features of the claimed invention, except for explicitly teaching the film comprises at least one feature configured to reduce tensile stress on the second sensing element.  Masters teaches such limitation (see entire document, for example para. 0127 and 0139 and 0170) for the purpose improving the hemocompatibility of the wire without substantially changing its mechanical characteristics. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the implantable measurement device taught by Keren modified with at least one feature configured to reduce tensile stress on the second sensing element taught by Masters for the predictable purpose of improving the hemocompatibility of the wire without substantially changing its mechanical characteristics. For clarification, see entire UUS20170281339 to Levi et al., for example para. 0193 "wire 102 is encased in a thin ePTFE (expanded polytetrafluoroethylene) cover, in order to improve the hemocompatibility of the wire without substantially changing its mechanical characteristics.").  

In regards to Claim 11, Masters teaches the implantable measurement device comprises non-distensible rings, sections of high distensibility, or non- distensible rings and sections of high distensibility (see entire document, for example Fig. 2A and para. 0096).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over US20180280667 to Keren (Keren) in view of US20180098772 to Goldshtein et al. (Goldshtein) as applied to Claim(s) 1-5, 6, 19, 20, 21, 23, 25, 26, 37-39, 42, 44, 45 and 49 above, and further in view of US20090030331 to Hochareon et al. (Hochareon).  In regards to Claims 13-18, Keren modified teaches the essential features of the claimed invention, except for one or more remote sensing elements coupled to an anchor by a sensing tether (Claims 13-15).  Hockareon teaches one or more remote sensing elements coupled to an anchor by a sensing tether for the purpose of having additional sensors comprising a pressure sensor, a blood chemistry sensor, a blood gas sensor  used to monitor for heart failure, progression of emphysema or pulmonary embolism (see entire document, for example para.0018, 0020).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the implantable measurement device taught by Keren in view of Goldshtein to have remote sensing elements coupled to an anchor by a sensing tether for the purpose of having additional sensors comprising a pressure sensor, a blood chemistry sensor, a blood gas sensor used to monitor for heart failure, progression of emphysema or pulmonary embolism.   

Claims 33, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US20180280667 to Keren (Keren) in view of US20180098772 to Goldshtein et al. (Goldshtein) as applied to Claim(s) 1-5, 6, 19, 20, 21, 23, 25, 26, 37-39, 42, 44, 45 and 49 above, and further in view of US20170358942 to Pugh et al. (Pugh). In regards to Claims 33-36, Keren in view of Goldshtein teach the essential features of the claimed invention, except for the electronics housing component includes a battery and an antenna configured to relay measurement data from the first and second sensing elements (Claim 33); the antenna defines a periphery of the at least one of the first and second anchoring components (Claim 34); and the antenna is configured to transmit measurement data to an external monitoring system (Claim 36).  Pugh teaches such limitations for the purpose of monitoring physiological measurement and recharging the implant device (see entire document, for example para. 0001, 0004, 0006, 0011, 0049, 0056, 0058, 0066, 0072, 0147 and 0151).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the implantable measurement device taught by Keren in view of Goldshtein to include the electronics housing component includes a battery and an antenna configured to relay measurement data from the first and second sensing elements; an antenna defines a periphery of the at least one of the first and second anchoring components; and the antenna is configured to transmit measurement data to an external monitoring system taught by Pugh for the predictable purpose of monitoring physiological measurement and recharging the implant device.  

Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over US20180280667 to Keren (Keren) in view of US20180098772 to Goldshtein et al. (Goldshtein) as applied to Claim(s) 1-5, 6, 19, 20, 21, 23, 25, 26, 37-39, 42, 44, 45 and 49 above, and further in view of US20130281988 to Magnin et al. (Magnin).  In regards to Claims 46-48, Keren in view of Goldshtein teach the essential features of the claimed invention, except for the implantable measurement further comprising a therapeutic device, an occlude or a shunt  taught by Magnin for the purpose of providing therapy in response to the physiological measurement (see entire document, for example para. 0009 "Cardiac implants in the atrial septum have been used for many purposes. For example, septal occluders can be used for transcatheter closure of congenital heart defects, such as the atrial septal defects or the patent foramen ovale; and atrial shunt devices can be used to treat congestive heart failures by allowing a small volume of blood to travel from the left side of the heart to the right side of the heart, thereby reducing the left atrial pressure."). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the implantable measurement device taught by Keren in view of Goldshtein to include a therapeutic device, an occlude or a shunt  taught by Magnin for the predictable purpose of providing therapy in response to the physiological measurement. 

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over US20180280667 to Keren (Keren) in view of US20180098772 to Goldshtein et al. (Goldshtein) as applied to Claim(s) 1-5, 6, 19, 20, 21, 23, 25, 26, 37-39, 42, 44, 45 and 49 above, and further in view of US 7236821 to Cates et al. (Cates).  In regards to Claim 50, Keren in view of Goldshtein teach the essential features of the claimed invention, except for the sensing elements are piezocapacitive sensors.  Cates teaches sensing elements in cardiac implants are piezocapacitive sensors. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the implantable measurement device taught by Keren in view of Goldshtein with piezocapacitive sensors taught by Cates for the predictable purpose of monitoring hemodynamic parameters. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791